991 F.2d 801
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Eddie O. BUCKLEY, Jr., Appellant,v.IOWA STATE PENITENTIARY; Oakdale Classification and MedicalCenter, Appellees.
No. 92-3380.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 1, 1993.Filed:  April 7, 1993.

Before FAGG, HEANEY, and HANSEN, Circuit Judges.
PER CURIAM.


1
Eddie O. Buckley, Jr., an Iowa inmate, appeals from the district court's1 order dismissing his petition for a writ of habeas corpus under 28 U.S.C. § 2254.  Relying on Buckley's factual concessions and on Iowa Code Ann. § 903A.2 (West Supp. 1992), we agree with the district court that his claim of a miscalculated discharge date is meritless.  Buckley's claim that prison officials are forcing him to take medication is not cognizable in a habeas corpus petition.  See 28 U.S.C. § 2254(a) (court reviews habeas petition only if petitioner requests relief because "he is in custody in violation of the Constitution or laws or treaties of the United States").  We modify the order of dismissal to be without prejudice to Buckley's raising this second claim in an appropriate proceeding.


2
Accordingly, we affirm as modified.



1
 The Honorable Charles R. Wolle, Chief Judge, United States District Court for the Southern District of Iowa